Case 8:19-cv-00745-WFJ-JSS Document 12 Filed 06/06/19 Page 1 of 2 PageID 50



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

HARRY GRISWOLD,

       Plaintiff,                                    CASE NO.:      8:19-cv-00745-WFJ-JSS

v.

SRA ASSOCIATES, LLC,

      Defendant.
_____________________________/

     STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       COME NOW Plaintiff, HARRY GRISWOLD (“Plaintiff”) and Defendant, SRA

ASSOCIATES, LLC (“Defendant”), by and through the undersigned counsel, and hereby

stipulate pursuant to Fed. R. Civ. P. 41 and agree that Plaintiff’s cause against Defendants should

be dismissed without prejudice, with each party to bear its own costs and attorneys’ fees.

       Respectfully submitted this June 6, 2019,

       /s/ Kaelyn Steinkraus                       /s/ Michael Schuette
       Kaelyn Steinkraus, Esq.                     Michael P. Schuette, Esq.
       Florida Bar No. 125132                      Florida Bar No. 0106181
       kaelyn@zieglerlawoffice.com                 Dayle M. Van Hoose, Esq.
                                                   Florida Bar No. 0016277
       Michael A. Ziegler, Esq.                    SESSIONS, FISHMAN, NATHAN & ISRAEL,
       Florida Bar No. 74864                       L.L.C.
       mike@zieglerlawoffice.com                   3350 Buschwood Park Drive, Suite 195
                                                   Tampa, Florida 33618
       Law Office of Michael A. Ziegler, P.L.      Telephone:     (813) 890-2472
       2561 Nursery Road, Ste. A                   Facsimile:     (877) 334-0661
       Clearwater, FL 33764                        mschuette@sessions.legal
       (p) (727) 538-4188                          dvanhoose@sessions.legal
       (f) (727) 362-4778                          Attorneys for Defendant, Ceteris Portfolio
       Attorneys for Plaintiff                     Services, LLC, d/b/a SRA Associates
Case 8:19-cv-00745-WFJ-JSS Document 12 Filed 06/06/19 Page 2 of 2 PageID 51



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 06 day of June, 2019, I electronically filed a true and

correct copy of the foregoing with the Clerk of the Court using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.


                                                       /s/ Kaelyn Steinkraus
                                                       Kaelyn Steinkraus, Esq.
                                                       Florida Bar No. 125132
